UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 19, 2011 DST SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-1403643-1581814 (Commission File Number) (I.R.S. Employer Identification No.) 333 West 11th Street, Kansas City, Missouri64105 (Address of principal executive offices)(Zip Code) (816) 435-1000 Registrant’s telephone number, including area code Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement Extension of accounts receivable securitization program DST Systems, Inc. (the "Company") participates in a $150 million accounts receivable securitization program (the "Program") with Enterprise Funding Company, LLC, a third party multi-seller asset-backed commercial paper conduit administered by Bank of America, National Association, with conduit commitments that extended to May 19, 2011 (subject to conduit rights to terminate the program upon certain events and unless otherwise extended in accordance with the Agreement).The Program has been described in Form 8-Ks dated May 21, 2009 ("Initial 8-K") and May 20, 2010 (collectively, the "Form 8-Ks"). The Receivables Purchase Agreement (the “Agreement”) was filed with the Initial 8-K.Amendments to the Agreement were filed as exhibits to the Form 10-Q for the period ended June 30, 2009, the Form 10-K for the period ended December 31, 2009, and the Form 10-Q for the period ended June 30, 2010. On May 19, 2011, the Company, by entering into Amendment No. 5 to the Agreement (the "Amendment"), made certain modifications to the Program and extended its participation in the Program through May 17, 2012. This summary does not purport to be complete, and is qualified in its entirety by reference to the Form 8-Ks, the Agreement and amendments, and the Amendment which is attached hereto as Exhibit 10.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Amendment Number 5 to Receivables Purchase Agreement dated as of May 19, 2011, among Fountain City Finance, LLC; Enterprise Funding Company LLC; Bank of America, National Association; the Company and certain Company subsidiaries Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 25, 2011 DST SYSTEMS, INC. By:/s/ Kenneth V. Hager Name:Kenneth V. Hager Title:Vice President, Chief Financial Officer and Treasurer
